5th Amended and Restated Appendix A TO OPERATING EXPENSES LIMITATION AGREEMENT Fund Operating Expense Limit Effective Date 361 Long/Short Equity Fund Class A 2.15% 12/19/11 Class I 1.90% 12/19/11 361 Managed Futures Strategy Fund Class A 2.24% 2/1/2013 Class I 1.99% 2/1/2013 361 Global Managed Futures Strategy Fund Class A 2.24% 2/12/2014 Class I 1.99% 2/12/2014 361 Global Macro Opportunities Fund Class A 2.15% x/x/xx Class I 1.90% x/x/xx Agreed and accepted this day of , 2014. INVESTMENT MANAGERS SERIES TRUST 361 CAPITAL, LLC By: By: Print Name: Print Name: Title: Title:
